Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00772-CV

                                       IN RE R. Wayne JOHNSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 23, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 7, 2015, relator R. Wayne Johnson filed a pro se petition for writ of

mandamus complaining of an order of dismissal signed in the underlying civil proceeding on

October 11, 2011. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 12,810, styled R. Wayne Johnson v. Elroy Garcia and James Allison, in the
216th Judicial District Court, Gillespie County, Texas, the Honorable N. Keith Williams presiding.